OPINION — AG — (1) WHETHER RURAL VOLUNTEER FIRE FIGHTERS (FIREFIGHTERS) ASSOCIATIONS ARE "COUNTY EMPLOYEES" FOR PURPOSES OF THE POLITICAL SUBDIVISION (POLITICAL SUB DIVISION) TORT CLAIMS ACT, 51 Ohio St. 1978 Supp., 151 [51-151] ET SEQ., AND THE WORKERS COMPENSATION ACT, 85 Ohio St. 1977 Supp., 1 [85-1] IS A QUESTION OF FACT AND NOT LAW. (2) COUNTIES ARE EXEMPT FROM LIABILITY UNDER 51 Ohio St. 1978 Supp., 155 [51-155] OF THE POLITICAL SUBDIVISION TORT CLAIM ACT ONLY TO THE EXTENT THAT CLAIMS FOR LOSSES RESULTING FROM TORT RESULT FROM THE METHOD IN PROVIDING FIRE PROTECTION. (3) COUNTIES ARE CONSTITUTIONALLY AND STATUTORILY PREVENTED FROM ASSUMING COSTS OF OR APPROPRIATING FUNDS FOR LIABILITY INSURANCE, THE COVERAGE OF AFFORDS INDEMNITY OF ANY CORPORATION, ASSOCIATION, INDIVIDUAL OR OTHER PRIVATE ENTERPRISE. (4) COUNTIES MAY NOT OBTAIN OR REQUIRE RELEASES FROM OR WAIVERS OF LIABILITY FOR FUTURE BENEFITS OF RURAL VOLUNTEER FIRE FIGHTERS WHO MAY BE INJURED IN THE COURSE OF DUTY UNDER THE PROVISIONS OF 85 Ohio St. 1971 1 [85-1] ET SEQ. RELEASES OBTAINED FROM RURAL VOLUNTEER FIRE FIGHTERS INTENDED TO CONSTITUTE A WAIVER OF CLAIMS FOR FUTURE DAMAGES UNDER THE POLITICAL SUBDIVISION TORT CLAIMS ACT, WHILE NOT VOID AD INITIO AS CONTRARY TO PUBLIC POLICY, ARE ENFORCEABLE ONLY UNDER STRINGENT CONDITIONS DEPENDING UPON THE FACTS AND THE TERMS OF THE WAIVER. ALL OTHER CLAIMS AGAINST COUNTIES ARE INCURRED INJURIES, WHETHER ARISING UNDER THE PROVISIONS OF THE POLITICAL SUBDIVISION TORT CLAIMS ACT OR THE WORKERS COMPENSATION ACT, MAY BE RELEASED ONLY UPON COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE APPLICABLE LEGISLATION. (MANVILLE T. BUFORD) CITE: OPINION NO. 79-303, 19 Ohio St. 1971 351 [19-351] 11 Ohio St. 1977 Supp., 29-201 [11-29-201]/ 11 Ohio St. 1977 Supp., 204 [11-204] [11-204], 19 Ohio St. 1971 901.1 [19-901.1], 19 Ohio St. 1980 Supp., 351.1 [19-351.1], 51 Ohio St. 1978 Supp., 151 [51-151], 85 Ohio St. 1971 47 [85-47], 85 Ohio St. 1971 84 [85-84], 85 Ohio St. 1977 Supp., 1 [85-1] ARTICLE X,  SECTION 17 (CITIES AND TOWNS, WORKERS COMPENSATION) SEE: SENATE BILL 336 — SENATE BILL 351 (1987) — HOUSE BILL 1137 WHICH INCLUDES RURAL FIRE PROTECTION DISTRICTS IN THE RURAL FIRE PROTECTION IN THE TORT CLAIMS ACT